Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, Seal et al (US 9,093,744 B2), hereinafter Seal, teaches a utility meter for monitoring utility usage, the utility meter comprising a faceplate member, wherein the faceplate member includes a top surface and a side surface, and an aperture for a meter display, a dipole antenna configured to engage the side surface of the faceplate member; and a meter base.  Seal, however, fails to further teach that the side surface extends above a top surface of the faceplate member.
Claims 8-14 are allowed for at least the reason for depending, either directly or indirectly, on claim 7.
Regarding claim 15, the utility meter of Seal would enable a method of attaching a dipole antenna to a utility meter, the method comprising the steps of attaching an inner surface of the dipole antenna to a side surface of a faceplate antenna holder; and attaching the faceplate antenna holder to the meter base.  Seal, however, fails to specifically teach that attaching the inner surface of the dipole antenna to the side surface of the faceplate antenna holder includes attaching the dipole antenna to a portion of the side surface extending above a top surface of the faceplate member.
Claims 16 and 18-20 are allowed for at least the reason for depending on claim 15.
Reason for indicating allowable subject matter for claims 1-6 were provided in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845